PER CURIAM.
Chapman was convicted of both DUI manslaughter and vehicular homicide, sections 316.193 and 782.071, Florida Statutes (1991). Both offenses resulted from a single automobile accident. We must vacate *943the conviction and sentence for vehicular homicide based upon the decisions in Houser v. State, 474 So.2d 1193 (Fla.1985), and Logan v. State, 592 So.2d 295 (Fla. 5th DCA 1991), dismissed, 599 So.2d 656 (Fla.1992). We affirm the conviction for DUI manslaughter and remand for resentenc-ing.
VACATED in part; AFFIRMED in part; REMANDED.
GOSHORN, C.J., and W. SHARP and PETERSON, JJ., concur.